DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/497,924, filed on 26 September 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:  Claim 1 recites "in step 1", "of step 2", "of step 4", "in step 5". Claim 3 recites "in step 2". Claim 4 recites "in step 3". Claim 5 recites "in step 4". Claim 6 recites "the process of step 5" and "in step 2". Claim 7 recites "in step 6". There are no prior recitations of steps 1-6, therefore the limitations lack antecedent basis. For the purpose of examination, the claims will be read as if the recited steps are omitted. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts without significantly more.
Regarding Claims 1-7

Claim analysis via 2019 PEG

Step 1: Statutory Category – Yes - Process
The claims recite a method including at least one step. Thus, the claims fall within one of the four statutory categories because the claims are to a process.

Step 2A Prong One Evaluation: Judicial Exception - Yes - Mathematical Concepts
Claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
Regarding claim 1, the claim recites “establishing an inverse kinematics equation…”, “generating an inverse kinematics problem…”, “introducing a repeating motion indicator…”, “converting the time-varying convex quadratic programming problem…”, “solving the time-varying matrix equation…”, and “integrating an optimal solution…”. The limitations as drafted, are processes that, under their broadest reasonable interpretation, cover mathematical calculations, but for the recitation of “of the robotic arm” and “by the variable parameter convergence differential neural network”. That is, other than reciting the robotic arm and the variable parameter convergence differential neural network, nothing in the claim elements preclude the steps from practically being calculated by a human. 
For example, but for the robotic arm and the variable parameter convergence differential neural network, the limitations encompass a human writing out a nonlinear equation of a joint angle of a robotic arm, introducing a time-varying convex quadratic variable and repeating motion indicator, converting the time-varying convex quadratic variable into a time-varying matrix equation by using a Langrangian function, solving the time-varying matrix equation and obtaining an optimal solution for the joint angle. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim recites a mathematical concept. Accordingly, the claim is directed to an abstract idea.


Step 2A Prong Two Evaluation:  Practical Application - No
The claims are evaluated whether as a whole they integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Regarding claims 1-7, the judicial exceptions are not integrated into a practical application. The claims recite additional elements: “of the robotic arm” and “by the variable parameter convergence differential neural network”. The additional element of a robotic arm does not integrate the abstract idea into a practical application because the robot merely describes how to generally link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). The additional element of a variable parameter convergence differential neural network does not integrate the mathematical concept into a practical application. The neural network is recited at a high level of generality and amounts to mere post data gathering, which is a form of insignificant extra-solution activity and/or is merely a tool being used to perform the abstract idea. See MPEP 2106.05(f) and 2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.  

2B evaluation: Inventive Concept - No
The claims are evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, add an inventive concept to the claim.
Regarding claims 1-7, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As for the additional elements in the claims which amount to generally linking the use of the judicial exception to a particular technological environment of robotics, the same analysis applies here as above. Generally linking an abstract idea to a particular technological environment cannot integrate a judicial exception into a practical application or provide an inventive concept. As for the additional elements in the claims in which the neural network is merely a tool being used to perform the abstract idea, the same analysis applies here as above. Merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application or provide an inventive concept.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the “by the variable parameter convergence differential neural network” step is considered to be extra-solution activity in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The specification and background therein does not provide any indication that the neural network solver is anything other than a generic computer component, and the Flook and Bancorp Services court decisions cited in MPEP 2106.05(d)(ll) indicate that performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For this reason, there is no inventive concept in the claims, and thus they are not patent ineligible.

Regarding Claim 8

Claim analysis via 2019 PEG

Step 1: Statutory Category – Yes - Process
The claim recites a method including at least one step. Thus, the claim falls within one of the four statutory categories because the claim is to a process.

Step 2A Prong One Evaluation: Judicial Exception - Yes - Mathematical Concepts
Claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The claim recites “establishing an inverse kinematics equation…”, “generating an inverse kinematics formula…”, “introducing a repeating motion indicator…”, “converting the time-varying convex quadratic programming problem…”, “solving the time-varying matrix equation…”, and “integrating an optimal solution…”. The limitations as drafted, are processes that, under their broadest reasonable interpretation, cover mathematical calculations, but for the recitation of “the robotic arm” and “ by the variable parameter convergence differential neural network”. That is, other than reciting the robotic arm and the variable parameter convergence differential neural network, nothing in the claim elements preclude the steps from practically being calculated by a human. 
For example, but for the robotic arm and the variable parameter convergence differential neural network, the limitations encompass a human writing out a nonlinear equation of a joint angle of a robotic arm, introducing a time-varying convex quadratic variable and repeating motion indicator, converting the time-varying convex quadratic variable into a time-varying matrix equation, solving the time-varying matrix equation and obtaining an optimal solution for the joint angle. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim recites a mathematical concept. Accordingly, the claim is directed to an abstract idea.

Step 2A Prong Two Evaluation:  Practical Application - No
The claims are evaluated whether as a whole they integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The judicial exceptions are not integrated into a practical application. Claim 8 recites additional elements: “the robotic arm” and “by the variable parameter convergence differential neural network”. The additional element of a robotic arm does not integrate the abstract idea into a practical application because the robot merely describes how to generally link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). The additional element of a variable parameter convergence differential neural network does not integrate the mathematical concept into a practical application. The neural network is recited at a high level of generality and amounts to mere post data gathering, which is a form of insignificant extra-solution activity and/or is merely a tool being used to perform the abstract idea. See MPEP 2106.05(f) and 2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  

2B evaluation: Inventive Concept - No
The claims are evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, add an inventive concept to the claim.
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As for the additional elements in the claim which amount to generally linking the use of the judicial exception to a particular technological environment of robotics, the same analysis applies here as above. Generally linking an abstract idea to a particular technological environment cannot integrate a judicial exception into a practical application or provide an inventive concept. As for the additional elements in the claims in which the neural network is merely a tool being used to perform the abstract idea, the same analysis applies here as above. Merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application or provide an inventive concept.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the “by the variable parameter convergence differential neural network” step is considered to be extra-solution activity in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The specification and background therein does not provide any indication that the neural network solver is anything other than a generic computer component, and the Flook and Bancorp Services court decisions cited in MPEP 2106.05(d)(ll) indicate that performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For this reason, there is no inventive concept in the claim, and thus it is not patent ineligible.

Regarding Claim 9

Claim analysis via 2019 PEG

Step 1: Statutory Category – Yes - Process
The claim recites a method including at least one step. Thus, the claim falls within one of the four statutory categories because the claim is to a process.

Step 2A Prong One Evaluation: Judicial Exception - Yes - Mathematical Concepts
Claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The claim recites “establishing an inverse kinematics equation…”, “generating an inverse kinematics formula…”, “introducing a repeating motion indicator…”, “converting the time-varying convex quadratic programming problem…”, “solving the time-varying matrix equation…”, and “integrating an optimal solution…”. The limitations as drafted, are processes that, under their broadest reasonable interpretation, cover mathematical calculations, but for the recitation of “the robotic arm”. That is, other than reciting the robotic arm, nothing in the claim elements preclude the steps from practically being calculated by a human. 
For example, but for the robotic arm, the limitations encompass a human writing out a nonlinear equation of a joint angle of a robotic arm, introducing a time-varying convex quadratic variable and repeating motion indicator, converting the time-varying convex quadratic variable into a time-varying matrix equation, solving the time-varying matrix equation and obtaining an optimal solution for the joint angle. This falls into one of the three identified judicial exceptions per 2019 PEG. Thus, the claim recites a mathematical concept. Accordingly, the claim is directed to an abstract idea.

Step 2A Prong Two Evaluation:  Practical Application - No
The claims are evaluated whether as a whole they integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The judicial exceptions are not integrated into a practical application. Claim 9 recites an additional element: “the robotic arm”. The additional element of a robotic arm does not integrate the abstract idea into a practical application because the robot merely describes how to generally link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  

2B evaluation: Inventive Concept - No
The claims are evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, add an inventive concept to the claim.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As for the additional element in the claim which amount to generally linking the use of the judicial exception to a particular technological environment of robotics, the same analysis applies here as above. Generally linking an abstract idea to a particular technological environment cannot integrate a judicial exception into a practical application or provide an inventive concept. For this reason, there is no inventive concept in the claim, and thus it is not patent ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL: Cai et al., "Different-Level Redundancy-Resolution…" (Cai hereinafter), in view of NPL: Zhang et al., "Repetitive Motion Planning…" (Zhang1 hereinafter), and NPL: Zhang et al., "Neural-Dynamic-Method…" (Zhang2 hereinafter). See attached list of references for full details.
Regarding Claim 1
Cai teaches a method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network (see Abstract and I. Introduction; see attached reference titled "NPL_Different_Level_Redundancy"), comprising the steps of:
establishing an inverse kinematics equation of a robotic arm at a velocity level by tracking an end of the robotic arm (see Abstract, II. Problem Formulation and II. A. Velocity-Level Redundancy-Resolution Scheme; equations (2) and (6)-(7));
generating an inverse kinematics problem (see Abstract, Page 3148 "...the aforementioned MVN scheme (4) and (5) could be expressed as the time-varying QP that is subject to an equality constraint, as shown in the following:"; equations (6)-(7));
converting the time-varying convex quadratic programming problem, into a time-varying matrix equation by using a Lagrangian function (see III. Neural QP Solvers and corresponding unlabeled equations);
solving the time-varying matrix equation (see Abstract and all of III. B. ZNN Solver and corresponding equations); and
obtain an optimal solution of a joint angle (see all of IV. Computer Simulation Studies, especially Page 3151 "Fig. 3 shows the joint-angle and joint-velocity profiles when the three-link robot's end-effector tracks the elliptical path, which is synthesized by the two presented redundancy-resolution schemes using the ZNN solver"; Figs. 3 and 5).
Although equation (6) of Cai teaches a placeholder for a repeating motion indicator (see qTx), Cai does not explicitly teach a repeating motion indicator. That is, Cai is silent regarding introducing a repeating motion indicator into the time-varying convex quadratic programming problem.
As discussed above, Cai teaches obtain an optimal solution at the velocity level and obtain an optimal solution of a joint angle (IV. Computer Simulation Studies; Figs. 3 and 5). It may be implied that the optimal solution at the velocity level is integrated to obtain the optimal solution of a joint angle; however, Cai does not explicitly teach integrating. That is, Cai is silent regarding integrating an optimal solution, of the robotic arm at the velocity level to obtain an optimal solution of a joint angle.
Zhang1 teaches a method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network (see Abstract and I. Introduction; see attached reference titled "NPL_Repetitive_Motion_Planning"), comprising the step of:
introducing a repeating motion indicator into the time-varying convex quadratic programming problem (see all of II. A Drift-free inverse kinematics and II. B Joint limits conversion and corresponding equations, especially "c" in equation (7), "c=λ(θ−θ(0))".) 

Zhang2 teaches a method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network (see Abstract and I. Introduction; see attached reference titled "NPL_Neural_Dynamic_Method"), comprising the step of:
integrating an optimal solution, (see Page 3255 "It is worth pointing out that the following theorem guarantees that the neural network (38) can globally generate optimal solution θ* dot to (33)–(35) in real time."; Page 3256 Remark 2 "...the joint-angle velocity θ dot is obtained at each instance. Furthermore, the joint-angle value θ is obtained by the integral operation of the angle velocity θ dot.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Zhang1 and Zhang2 to Cai. That is, it would have been obvious to take the programming method of Cai and further include a step to introduce a repeating motion indicator into the time-varying convex quadratic programming problem, as taught by Zhang1. Furthermore, it would have been obvious to take the programming method of Cai and further include a step to integrate an optimal solution of the robotic arm at the velocity level to obtain an optimal solution of a joint angle, as taught by Zhang2.
Zhang1 teaches introducing a repeating motion indicator to minimize the joint displacement between the current state and the initial state. Doing so reduces the frequency of having to readjust the robotic arm’s configuration, thus improving efficiency. A person having ordinary skill in the art would have been motivated to modify the programming method of Cai in order to attain the same results. Zhang2 teaches solving the inverse kinematic equations at a velocity level because it is much simpler than at the angle/position level. Once an optimal solution is obtained at the velocity level, the optimal solution is integrated to obtain an optimal solution of a joint angle/position. Cai similarly teaches solving the inverse kinematic equations at a velocity level. It would have been obvious to a person having ordinary skill in the art to integrate the optimal solution obtained at the velocity level of Cai, in order to obtain an optimal solution of a joint angle.
Application of the known techniques taught by Zhang1 and Zhang2 to the programming method taught by Cai would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, further comprising the steps of: introducing a repeating motion indicator into the time-varying convex quadratic programming problem and integrating an optimal solution, of the robotic arm at the velocity level to obtain an optimal solution of a joint angle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Cai teaches the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, as claimed in claim 1 (as discussed above in claim 1), 
Cai further teaches wherein the inverse kinematics equation of the robotic arm is expressed as:

    PNG
    media_image1.png
    17
    66
    media_image1.png
    Greyscale
 (see equation (1))
where r is a desired track of an end of the robotic arm, and f(•) is a nonlinear equation of the joint angle of the robotic arm, and the inverse kinematics equation of the robotic arm at the velocity level is obtained by deriving the two sides of the equation with respect to time (see II. Problem Formulation):

    PNG
    media_image2.png
    25
    86
    media_image2.png
    Greyscale
(see equation (2))
where J(θ) ∈ Rm x n is an m × n-dimensional matrix on the real number field, J(θ) is a Jacobian matrix of the robotic arm, n is the number of the degrees of freedom of the robotic arm, and m is the number of the spatial dimensions of the track of the end of the robotic arm, and θ-dot and r-dot are respectively the derivatives of the joint angle and the track of the end of the robotic arm with respect to time (see II. Problem Formulation).
Zhang1 additionally teaches the above limitations of claim 2. See II. Problem Formulation and equations (1)-(2).
Regarding Claim 3
Modified Cai teaches the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, as claimed in claim 1 (as discussed above in claim 1), 
Cai further teaches wherein 

    PNG
    media_image3.png
    105
    129
    media_image3.png
    Greyscale
(see equations (6)-(7))
where x=θ-dot, b=r-dot, W=I represents an identity matrix, J(θ) is the Jacobian matrix of the robotic arm, and c is a performance indicator coefficient (see II. A. Velocity-Level Redundancy-Resolution Scheme).
Zhang1 additionally teaches the above limitations of claim 3. See II. B Joint limits conversion and equations (7)-(8).
Regarding Claim 4
Modified Cai teaches the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, as claimed in claim 1 (as discussed above in claim 1), 
Cai is silent regarding wherein the repeating motion indicator 
Zhang1 teaches wherein the repeating motion indicator (see Pages 3139-3140 "c = λ(θ − θ(0))", Page 3139 "λ is a positive design parameter used to scale the magnitude of the manipulator response to such joint displacements",  Page 3139 "To make the kinematic control repeatable, the minimization of the joint displacement between the current state and the initial state was investigated ").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zhang1 to Cai. That is, it would have been obvious to take the programming method of Cai and further obtain the repeating motion indicator by means of the performance indicator coefficient c, which is designed as c=ζ(θ(t)−θ(0)), where ζ represents the response coefficient to a joint offset, and θ(t) and θ(0) represent a joint state during the movement of the robotic arm and an initial joint state, as taught by Zhang1. 
Zhang1 teaches introducing the performance indicator coefficient to minimize the joint displacement between the current state and the initial state. Doing so reduces the frequency of having to readjust the robotic arm’s configuration, thus improving efficiency. A person having ordinary skill in the art would have been motivated to modify the programming method of Cai in order to attain the same results. 
Application of the known technique taught by Zhang1 to the programming method taught by Cai would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, wherein the repeating motion indicator is obtainable by means of the performance indicator coefficient c, which is designed as c=ζ(θ(t)−θ(0)), where ζ represents the response coefficient to a joint offset, and θ(t) and θ(0) represent a joint state during the movement of the robotic arm and an initial joint state. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 5
Modified Cai teaches the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, as claimed in claim 1 (as discussed above in claim 1), 
Cai further teaches wherein 

    PNG
    media_image4.png
    44
    303
    media_image4.png
    Greyscale

(see III. Neural QP Solvers, unlabeled "Langrangian function")
where λ is a Lagrangian multiplier, and the partial derivatives of the Lagrangian function respectively with respect to x and λ are obtained (see III. Neural QP Solvers):

    PNG
    media_image5.png
    94
    250
    media_image5.png
    Greyscale

(see III. Neural QP Solvers, unlabeled "zeroing equations")
the above system of equations can be expressed as the following time-varying matrix equation (see III. Neural QP Solvers):

    PNG
    media_image6.png
    86
    558
    media_image6.png
    Greyscale

(see III. Neural QP Solvers, equation (12)).
Regarding Claim 6
Modified Cai teaches the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, as claimed in claim 1 (as discussed above in claim 1, 
Cai further teaches wherein (see III. B. ZNN Solver), an error function is constructed as:

    PNG
    media_image7.png
    25
    117
    media_image7.png
    Greyscale
(see III. B. ZNN Solver, unlabeled "vector-valued error function")
where ε(t) represents the error of the time-varying matrix equation, and then based on a neurodynamic method (see III. B. ZNN Solver), the error is designed to converge to zero in the following way:

    PNG
    media_image8.png
    47
    219
    media_image8.png
    Greyscale
(see equation (14))
where γ is a parameter for adjusting a convergence rate, Φ(•) is an activation function, and the error function is substituted into the above formula to obtain a variable parameter convergence differential neural network solver (see III. B. ZNN Solver), namely:

    PNG
    media_image9.png
    30
    345
    media_image9.png
    Greyscale
(see equation (15))
where the variable parameter convergence differential neural network solver obtains an optimal solution y* of the time-varying matrix equation, and the first n terms thereof are the optimal solution x* of the time-varying convex quadratic programming (see III. B. ZNN Solver, IV. Computer Simulation Studies; Figs. 3 and 5).
Regarding Claim 7
Modified Cai teaches the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, as claimed in claim 1 (as discussed above in claim 1, 
Cai is silent regarding wherein the optimal solution θ* of the joint angle 
Zhang2 teaches wherein the optimal solution θ* of the joint angle (see Page 3255 "It is worth pointing out that the following theorem guarantees that the neural network (38) can globally generate optimal solution θ* dot to (33)–(35) in real time."; Page 3256 Remark 2 "...the joint-angle velocity θ dot is obtained at each instance. Furthermore, the joint-angle value θ is obtained by the integral operation of the angle velocity θ dot.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zhang2 to Cai. That is, it would have been obvious to take the programming method of Cai and further include a step to determine the optimal solution θ* of the joint angle by integrating the optimal solution of the time-varying convex quadratic programming problem, as taught by Zhang2.
Zhang2 teaches solving the time-varying convex quadratic programming problem at a velocity level because it is much simpler than at the angle/position level. Once an optimal solution is obtained at the velocity level, the optimal solution is integrated to obtain an optimal solution of a joint angle/position. Cai similarly teaches solving the time-varying convex quadratic programming problem at a velocity level. It would have been obvious to a person having ordinary skill in the art to integrate the optimal solution obtained at the velocity level of Cai, in order to obtain an optimal solution of a joint angle.
Application of the known technique taught by Zhang2 to the programming method taught by Cai would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for programming a repeating motion of a robotic arm on the basis of a variable parameter convergence differential neural network, wherein the optimal solution θ* of the joint angle is determined by integrating the optimal solution of the time-varying convex quadratic programming problem. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Cai teaches a method for programming a repeating motion of a robotic arm (see Abstract and I. Introduction) comprising the steps of:
providing a robotic arm, the arm having an end (see Abstract and I. Introduction);
establishing an inverse kinematics equation of the robotic arm at a velocity level by tracking the end of the robotic arm (see Abstract, II. Problem Formulation and II. A. Velocity-Level Redundancy-Resolution Scheme; equations (2) and (6)-(7));
generating an inverse kinematics formula as a time-varying convex quadratic programming variable (see Abstract, Page 3148 "...the aforementioned MVN scheme (4) and (5) could be expressed as the time-varying QP that is subject to an equality constraint, as shown in the following:"; equations (6)-(7));
converting the time-varying convex quadratic programming variable into a time-varying matrix equation (see III. Neural QP Solvers and corresponding unlabeled equations);
solving the time-varying matrix equation by the variable parameter convergence differential neural network (see Abstract and all of III. B. ZNN Solver); and
obtain an optimal solution of a joint angle (see all of IV. Computer Simulation Studies, especially Page 3151 "Fig. 3 shows the joint-angle and joint-velocity profiles when the three-link robot's end-effector tracks the elliptical path, which is synthesized by the two presented redundancy-resolution schemes using the ZNN solver"; Figs. 3 and 5).
Although equation (6) of Cai teaches a placeholder for a repeating motion indicator (see qTx), Cai does not explicitly teach a repeating motion indicator. That is, Cai is silent regarding introducing a repeating motion indicator into the time-varying convex quadratic programming problem.
As discussed above, Cai teaches obtain an optimal solution at the velocity level and obtain an optimal solution of a joint angle (IV. Computer Simulation Studies; Figs. 3 and 5). It may be implied that the optimal solution at the velocity level is integrated to obtain the optimal solution of a joint angle; however, Cai does not explicitly teach integrating. That is, Cai is silent regarding integrating an optimal solution, of the robotic arm at the velocity level to obtain an optimal solution of a joint angle.
Zhang1 teaches a method for programming a repeating motion of a robotic arm (see Abstract and I. Introduction) comprising the step of:
introducing a repeating motion indicator into the time-varying convex quadratic programming variable (see all of II. A Drift-free inverse kinematics and II. B Joint limits conversion and corresponding equations, especially "c" in equation (7), "c=λ(θ−θ(0))".).
Zhang2 teaches a method for programming a repeating motion of a robotic arm (see Abstract and I. Introduction) comprising the step of:
integrating an optimal solution, of the robotic arm at the velocity level to obtain an optimal solution of a joint angle (see Page 3255 "It is worth pointing out that the following theorem guarantees that the neural network (38) can globally generate optimal solution θ* dot to (33)–(35) in real time."; Page 3256 Remark 2 "...the joint-angle velocity θ dot is obtained at each instance. Furthermore, the joint-angle value θ is obtained by the integral operation of the angle velocity θ dot.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Zhang1 and Zhang2 to Cai. That is, it would have been obvious to take the programming method of Cai and further include a step to introduce a repeating motion indicator into the time-varying convex quadratic programming variable, as taught by Zhang1. Furthermore, it would have been obvious to take the programming method of Cai and further include a step to integrate an optimal solution of the robotic arm at the velocity level to obtain an optimal solution of a joint angle, as taught by Zhang2.
Zhang1 teaches introducing a repeating motion indicator to minimize the joint displacement between the current state and the initial state. Doing so reduces the frequency of having to readjust the robotic arm’s configuration, thus improving efficiency. A person having ordinary skill in the art would have been motivated to modify the programming method of Cai in order to attain the same results. Zhang2 teaches solving the inverse kinematic equations at a velocity level because it is much simpler than at the angle/position level. Once an optimal solution is obtained at the velocity level, the optimal solution is integrated to obtain an optimal solution of a joint angle/position. Cai similarly teaches solving the inverse kinematic equations at a velocity level. It would have been obvious to a person having ordinary skill in the art to integrate the optimal solution obtained at the velocity level of Cai, in order to obtain an optimal solution of a joint angle.
Application of the known techniques taught by Zhang1 and Zhang2 to the programming method taught by Cai would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a method for programming a repeating motion of a robotic arm, further comprising the steps of: introducing a repeating motion indicator into the time-varying convex quadratic programming variable and integrating an optimal solution, of the robotic arm at the velocity level to obtain an optimal solution of a joint angle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Cai teaches a method for operating a robotic arm (see Abstract and I. Introduction) comprising the steps of:
providing a robotic arm, the arm having an end (see Abstract and I. Introduction);
establishing an inverse kinematics equation of the robotic arm at a velocity level by tracking the end of the robotic arm (see Abstract, II. Problem Formulation and II. A. Velocity-Level Redundancy-Resolution Scheme; equations (2) and (6)-(7));
generating an inverse kinematics formula as a time-varying convex quadratic programming variable (see Abstract, Page 3148 "...the aforementioned MVN scheme (4) and (5) could be expressed as the time-varying QP that is subject to an equality constraint, as shown in the following:"; equations (6)-(7));
converting the time-varying convex quadratic programming variable into a time-varying matrix equation (see III. Neural QP Solvers and corresponding unlabeled equations);
solving the time-varying matrix equation (see Abstract and all of III. B. ZNN Solver); and
obtain an optimal solution of a joint angle (see all of IV. Computer Simulation Studies, especially Page 3151 "Fig. 3 shows the joint-angle and joint-velocity profiles when the three-link robot's end-effector tracks the elliptical path, which is synthesized by the two presented redundancy-resolution schemes using the ZNN solver"; Figs. 3 and 5).
Although equation (6) of Cai teaches a placeholder for a repeating motion indicator (see qTx), Cai does not explicitly teach a repeating motion indicator. That is, Cai is silent regarding introducing a repeating motion indicator into the time-varying convex quadratic programming problem.
As discussed above, Cai teaches obtain an optimal solution at the velocity level and obtain an optimal solution of a joint angle (IV. Computer Simulation Studies; Figs. 3 and 5). It may be implied that the optimal solution at the velocity level is integrated to obtain the optimal solution of a joint angle; however, Cai does not explicitly teach integrating. That is, Cai is silent regarding integrating an optimal solution to obtain an optimal solution of a joint angle.
Zhang1 teaches a method for operating a robotic arm (see Abstract and I. Introduction) comprising the step of:
introducing a repeating motion indicator into the time-varying convex quadratic programming variable (see all of II. A Drift-free inverse kinematics and II. B Joint limits conversion and corresponding equations, especially "c" in equation (7), "c=λ(θ−θ(0))".).
Zhang2 teaches a method for operating a robotic arm (see Abstract and I. Introduction) comprising the step of:
integrating an optimal solution to obtain an optimal solution of a joint angle (Page 3256 Remark 2 "...the joint-angle velocity θ dot is obtained at each instance. Furthermore, the joint-angle value θ is obtained by the integral operation of the angle velocity θ dot.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Zhang1 and Zhang2 to Cai. That is, it would have been obvious to take the operating method of Cai and further include a step to introduce a repeating motion indicator into the time-varying convex quadratic programming variable, as taught by Zhang1. Furthermore, it would have been obvious to take the operating method of Cai and further include a step to integrate an optimal solution to obtain an optimal solution of a joint angle, as taught by Zhang2.
Zhang1 teaches introducing a repeating motion indicator to minimize the joint displacement between the current state and the initial state. Doing so reduces the frequency of having to readjust the robotic arm’s configuration, thus improving efficiency. A person having ordinary skill in the art would have been motivated to modify the operating method of Cai in order to attain the same results. Zhang2 teaches solving the inverse kinematic equations at a velocity level because it is much simpler than at the angle/position level. Once an optimal solution is obtained at the velocity level, the optimal solution is integrated to obtain an optimal solution of a joint angle/position. Cai similarly teaches solving the inverse kinematic equations at a velocity level. It would have been obvious to a person having ordinary skill in the art to integrate the optimal solution obtained at the velocity level of Cai, in order to obtain an optimal solution of a joint angle.
Application of the known techniques taught by Zhang1 and Zhang2 to the operating method taught by Cai would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a method for operating a robotic arm, further comprising the steps of: introducing a repeating motion indicator into the time-varying convex quadratic programming variable and integrating an optimal solution to obtain an optimal solution of a joint angle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664